Citation Nr: 1307375	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-46 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee reconstruction and medial meniscectomy, status post replacement.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected left biceps injury with thoracic outlet syndrome.

3.  Entitlement to an effective date earlier than November 29, 2000 for the grant of service connection for right knee strain due clear and unmistakable error (CUE) in the December 2001 rating decision.

4.  Entitlement to an effective date earlier than November 29, 2000 for the grant of service connection for chronic, intermittent low back strain due clear and unmistakable error (CUE) in the December 2001 rating decision.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972 and from June 1974 to January 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.

The issues of a claim to reopen entitlement to service connection for hepatitis C, entitlement to service connection for right ankle disability secondary to left knee, right shoulder disability, neck disability and liver condition and entitlement to an increased rating for left hip, right wrist and right knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for left knee reconstruction and medial meniscectomy, status post replacement and left biceps injury with thoracic outlet syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO granted entitlement to service connection for right knee strain and chronic, intermittent low back strain and assigned an effective date of November 29, 2000, for both disabilities in a December 2001 rating decision.

2.  The Veteran was notified of the December 2001 rating decision, but he did not appeal that decision within the one year time period.

3.  The Veteran has failed to establish any kind of error of fact or law in the December 2001 rating decision in assigning an effective date of November 29, 2000, for the grant of service connection for right knee strain and chronic, intermittent low back strain that when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision did not contain CUE in its assignment of an effective date of November 29, 2000, for the grant of entitlement service connection for right knee strain.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012).  

2.  The December 2001 rating decision did not contain CUE in its assignment of an effective date of November 29, 2000, for the grant of entitlement service connection for chronic, intermittent low back strain.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2012).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In general, the Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  However, VCAA is not applicable to CUE claims as a matter of law.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

II.  CUE

In June 2007, the Veteran submitted a claim for "[e]ntitlement to an earlier effective date back to 1995 for service connected back and right knee conditions."  In a December 2001 rating decision, the RO granted service connection for right knee strain and chronic, intermittent low back strain and assigned an effective date of November 29, 2000, for both disabilities.  The Veteran was provided notice of that decision in January 2002.  The Veteran did not indicate that he disagreed with the effective date assigned in the grant of service connection for a right knee strain and chronic, intermittent low back strain within one year of the December 2001 rating decision.  Thus, the December 2001 rating decision is final.  

Where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In essence, there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.  The Veteran has raised a free-standing earlier effective date claim, which is barred.  

Nonetheless, the RO liberally construed the Veteran's claims and in the rating action on appeal adjudicated the issues as entitlement to an effective date earlier than November 29, 2000 for the grant of service connection for right knee strain and chronic, intermittent low back strain due to clear and unmistakable error (CUE) in the December 2001 rating decision.  The Veteran appealed the November 2007 rating decision and these issues are now before the Board.  Accordingly, the Board will consider whether there was CUE in the December 2001 rating decision in assigning an effective date no earlier than November 29, 2000.  

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105.

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran essentially argues that the RO erred in granting an effective date of November 29, 2000, as there was evidence of a right knee disability in a July 1995 VA examination and he first complained of right knee and lower back pain in 1995 .  See January 2008 notice of disagreement and December 2009 statement.  He contends that the effective date should go back to the date he originally filed his claim for service connection of these disabilities in 1995.  Hearing Transcript at 10.  

The determination of the effective date for a reopened claim is governed by 38 U.S.C.A. § 5110(a), which provides that the effective date of an award based on a claim reopened after final adjudication will not be earlier than the date of receipt of application.  VA regulation similarly states that when an award of service connection is granted upon new and material evidence which is received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) and (r) (2012).

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

The Veteran initially filed service connection claims for right knee and lower back conditions secondary to his service-connected left knee disability in September 1995.  A rating decision dated in February 1996 denied the Veteran's claims.  A copy of this rating decision and information on his procedural and appellate rights were mailed to the Veteran at his then-current address of record in March 1995.  The Veteran did not submit a timely notice of disagreement with the February 1995 rating decision.  Therefore, the February 1995 rating decision is final.  See 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  

Thereafter, the RO received a statement from the Veteran indicating that he wanted to file for service connection for a right knee disability and back disability on November 29, 2000.  There are no other statements from the Veteran between the February 1996 rating decision and the November 29, 2000, communication that indicates an intent to reopen the prior denial of service connection for right knee disability and back disability.  Furthermore, there was no new and material evidence associated with the claims file prior to the expiration of the appeal period for the February 1996 rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the earliest effective date that the Veteran could have been assigned was the date he filed the claim to reopen on November 29, 2000.  

The Veteran argues that there was evidence that he had a low back disability and right knee disability in July 1995.  However, as noted above, the rating decision in February 1996 is final and the evidence of record prior to the February 1996 rating decision does not have any bearing on the effective date of the claims granted in the December 2001 rating decision absent clear and unmistakable evidence in the February 1996 rating decision.  See 38 U.S.C.A. § 5110(a) (the earliest effective date that the Veteran can obtain based on reopening his previously disallowed claim is the date that VA received his claim to reopen); see also 38 C.F.R. § 3.400(q)(2) and (r).

The Veteran asserted in the January 2008 notice of disagreement that the July 1995 VA compensation examination revealed degenerative joint disease of both knees with instability of the left knee and that his claim should be at least to this date.  He further explained that the VA rating decision from 1996 and 1995 clearly contradict each other.  The Veteran also referenced the 1996 rating decision when he testified at the Board hearing that the right knee and back disabilities were denied in 1996, but the x-rays in 1995 showed that he had degenerative joint disease in the right knee.  Hearing Transcript at 10.  However, the Veteran clarified that the effective date should go back to 1995, because that is when he first applied for service connection.  The Board has carefully reviewed these statements, as well as other statements made by the Veteran; however, even with a liberal reading of the statements and testimony of the Veteran, there is no indication that he disagreed with the February 1996 rating decision due to the RO applying incorrect facts or incorrect legal standard to that decision.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Mindenhall v. Brown, 7 Vet. App. 271, 275 (1994) (where there are multiple decisions, a failure to specify the dates of the RO (or Board) decision being collaterally attacked, renders the pleading of CUE insufficient); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board has an obligation to read pro se filings liberally.   This obligation applies both to proceedings appealing an RO decision and to proceedings alleging CUE in a final decision of the Board).  Generally, CUE must be pled with some degree of specificity as to the alleged error.   Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Accordingly, the Veteran has not raised the issue of entitlement to an earlier effective date due to CUE in the February 1996 rating decision.  Furthermore, the Board notes that each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.   Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  Therefore, the Veteran is not precluded from raising a CUE claim in the February 1996 rating decision.  

Based on the foregoing, the Board finds that the Veteran has not showed either that the correct facts were not available to the RO or that the laws were not correctly applied with respect to the effective dates assigned in the December 2001 rating decision.  Consequently, the requirements for showing CUE in the December 2001 in assigning an effective date of November 29, 2000, for the grant of service connection for a right knee disability and a low back disability have not been met.  A CUE claim, which does not meet the identified criteria, must be denied.  See Luallen v. Brown, 8 .App. 92 (1995).


ORDER

Entitlement to an effective date earlier than November 29, 2000, for the grant of service connection for right knee strain due clear and unmistakable error (CUE) in the December 2001 rating decision is denied.

Entitlement to an effective date earlier than November 29, 2000, for the grant of service connection for chronic, intermittent low back strain due clear and unmistakable error (CUE) in the December 2001 rating decision is denied.

REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before the Board can adjudicate the remaining issues on appeal.  

During the November 2012 Board hearing, the Veteran testified that he is in receipt of disability benefits from the Social Security Administration (SSA).  Hearing Transcript at 8.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The SSA disability determination and medical records are not associated with the claims file.  It is unclear whether the SSA records are relevant to the Veteran's claims on appeal; therefore, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records). 

The Veteran underwent a VA examination in August 2007 in connection with the increased rating claims.  A VA examination dated in August 2010 evaluated the Veteran's left knee and residuals of a left biceps injury as part of an opinion on whether the Veteran's service-connected disabilities result on loss of all effective functioning of the lower extremities and left upper extremity.  The Veteran testified at the November 2012 Board hearing that his disability has become worse since the last examination of his left knee disability and left biceps injury.  Hearing Transcript at 6.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995; see also Olson v. Principi 3 Vet. App. 480 482 (holding that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination").  Under these circumstances, a remand for a new examination to determine the current severity of the Veteran's service-connected left knee disability and left biceps injury with thoracic outlet syndrome is appropriate.  

The Veteran testified at the Board hearing that he receives all of his current treatment at the Jesse Brown VA Medical Center (VAMC) in Chicago Illinois.  Any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Obtain and associate with the claims file any outstanding VA treatment records from the Jesse Brown VAMC in Chicago, Illinois from October 2009 to the present.  All efforts should be documented and appropriate procedures followed.  

3. After the above has been completed and any outstanding evidence has been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of the left knee.  The examiner should offer an opinion as to the degree on which pain first appears on flexion and extension of the left knee.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knee.  The examiner should set forth all examination findings, along with an explanation for any conclusions reached.

4. After completing directives (1) and (2) above and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left biceps injury with thoracic outlet syndrome.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing.  

All ranges of motion of the left shoulder, both initial and after repetitive motion must be specifically stated.  The examiner should document if the Veteran experiences pain during the range of motion testing, and if so, at what specific degree the pain begins.  Any functional loss noted due to weakened movement, incoordination, excess fatigability, or pain on movement must be identified; if the functional loss results in additionally limited range of motion, the examiner should state the specific degree to which the range(s) of motion is limited, if possible.  The examiner is also asked to comment as to whether the clinical examination showed any ankylosis, malunion or nonunion of the humerus, scapula, or clavicle, or shoulder instability or subluxation.  Furthermore, the examiner should state whether any pain associated with the left shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the specific degree of additional range of loss of motion or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

With respect to any neuralgia of the long thoracic nerve or any other affected nerve that the examiner identifies, the examiner should indicate whether there is incomplete or complete paralysis of the nerve.  If there is incomplete paralysis of the nerve, the examiner should state whether it is mild, moderate or severe.  

The examiner should set forth all examination findings, along with an explanation for any conclusions reached.

5. Upon completion of the foregoing and any other additional development deemed necessary, readjudicate the Veteran's claims of entitlement to an increased rating for left knee reconstruction and medial meniscectomy, status post replacement and left biceps injury with thoracic outlet syndrome, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


